Name: Commission Implementing Decision (EU) 2016/1406 of 22 August 2016 concerning certain protective measures relating to African swine fever in Poland and repealing Implementing Decision (EU) 2016/1367 (notified under document C(2016) 5467) (Text with EEA relevance)
 Type: Decision_IMPL
 Subject Matter: means of agricultural production;  regions of EU Member States;  agricultural activity;  agricultural policy;  health;  Europe
 Date Published: 2016-08-23

 23.8.2016 EN Official Journal of the European Union L 228/46 COMMISSION IMPLEMENTING DECISION (EU) 2016/1406 of 22 August 2016 concerning certain protective measures relating to African swine fever in Poland and repealing Implementing Decision (EU) 2016/1367 (notified under document C(2016) 5467) (Only the Polish text is authentic) (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 89/662/EEC of 11 December 1989 concerning veterinary checks in intra-Community trade with a view to the completion of the internal market (1), and in particular Article 9(4) thereof, Having regard to Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks applicable in intra-Community trade in certain live animals and products with a view to the completion of the internal market (2), and in particular Article 10(4) thereof, Whereas: (1) African swine fever is an infectious viral disease affecting domestic and feral pig populations and can have a severe impact on the profitability of pig farming causing disturbance to trade within the Union and exports to third countries. (2) In the event of an outbreak of African swine fever, there is a risk that the disease agent might spread to other pig holdings and to feral pigs. As a result, it may spread from one Member State to another Member State and to third countries through trade in live pigs or their products. (3) Council Directive 2002/60/EC (3) lays down minimum measures to be applied within the Union for the control of African swine fever. Article 9 of Directive 2002/60/EC provides for the establishment of protection and surveillance zones in the event of outbreaks of that disease where the measures laid down in Articles 10 and 11 of that Directive are to apply. (4) Poland has informed the Commission of the current African swine fever situation on its territory, and in accordance with Article 9 of Directive 2002/60/EC, it has established protection and surveillance zones where the measures referred to in Articles 10 and 11 of that Directive are applied. (5) In order to prevent any unnecessary disturbance to trade within the Union and to avoid unjustified barriers to trade by third countries, it is necessary to describe at Union level the areas established as protection and surveillance zones for African swine fever in Poland in collaboration with that Member State. (6) Accordingly, the areas identified as protection and surveillance zones in Poland should be set out in the Annex to this Decision and the duration of that regionalisation fixed. (7) Six outbreaks occurred in domestic pigs in powiat wysokomazowiecki, zambrowski, biaÃ ostocki and bielski in August 2016. Given that Poland provides preliminary evidence that these outbreaks are linked to human activity and that there is evidence that African swine fever is not circulating in the feral pig population in the areas concerned, specific and proportionate measures are required, also taking into account the fact that Poland commits itself to apply additional national measures for control of animal movements and markets. These measures should consist in the application of the measures provided for by Directive 2002/60/EC, in particular with respect to the strict limitations of the movement and transport of pigs as provided for by Articles 10 and 11 of that Directive in areas which are grouped in two coherent zones as described in the Annex. (8) In order to take into account the overall epidemiological situation and apply adequate measures, Commission Implementing Decision 2014/709/EU (4) needs to be reviewed as well. Once confirmatory evidence from Poland will be obtained in relation to the outbreaks described above, the measures provided for in that Implementing Decision should be reviewed as well to exclude the risk of the spread of the disease in feral pigs. (9) Commission Implementing Decision (EU) 2016/1367 (5) sets certain protective measures relating to African swine fever in Poland. Since its adoption the epidemiological situation of this disease has changed and the measures need to be adapted. For reasons of clarity Implementing Decision (EU) 2016/1367 should therefore be repealed and replaced by this Decision. (10) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS DECISION: Article 1 Poland shall ensure that the protection and surveillance zones established in accordance with Article 9 of Directive 2002/60/EC comprise at least the areas listed as the protection and surveillance zones in the Annex to this Decision. Article 2 This Decision shall apply until 15 October 2016. Article 3 Implementing Decision (EU) 2016/1367 is repealed. Article 4 This Decision is addressed to the Republic of Poland. Done at Brussels, 22 August 2016. For the Commission Vytenis ANDRIUKAITIS Member of the Commission (1) OJ L 395, 30.12.1989, p. 13. (2) OJ L 224, 18.8.1990, p. 29. (3) Council Directive 2002/60/EC of 27 June 2002 laying down specific provisions for the control of African swine fever and amending Directive 92/119/EEC as regards Teschen disease and African swine fever (OJ L 192, 20.7.2002, p. 27). (4) Commission Implementing Decision 2014/709/EU of 9 October 2014 concerning animal health control measures relating to African swine fever in certain Member States and repealing Implementing Decision 2014/178/EU (OJ L 295, 11.10.2014, p. 63). (5) Commission Implementing Decision (EU) 2016/1367 of 10 August 2016 concerning certain protective measures relating to African swine fever in Poland (OJ L 216, 11.8.2016, p. 26). ANNEX Poland Areas as referred to in Article 1 Date until applicable Protection zone The borders of this protection zone are as follows: (a) from the east  from the northern border of the village of Sanie DÃ b to the south on the road linking the village Sanie DÃ b with the village KoÃ aki KoÃ cielne to the intersection with the river DÃ b, continued along the river DÃ b to the south-east, then along the edge of the forest at the western border of the village Tybory-Olszewo, then along the road linking the village Tybory-Olszewo with the village Tybory-Kamianka, then along the western side of the village Tybory-Kamianka to the road linking the village Tybory-Kamianka with the village JabÃ onka KoÃ cielna, then south to the watercourse connecting the pond Kamianka with the river JabÃ onka, then along the watercourse to its estuary to the river JabÃ onka, then in a straight line south to the junction of the road no. 66 with the road linking the village JabÃ onka KoÃ cielna with the village Miodusy-Litwa; (b) from the south  along the road no. 66 in the western direction to the intersection with the river JabÃ onka with the road no. 66, then along the southern border of the village of Faszcze to the river Jablonka, further west along the river JabÃ onka to the border between the village WdziÃkoÃ  Pierwszy and the village WdziÃkoÃ  Drugi, and then in a straight line north to the road no. 66, then along road no. 66 west to the intersection of the watercourse with the road no. 66 in a line of the village WdziÃkoÃ  Pierwszy; (c) from the west  to the north along the watercourse to the edge of the forest, continued along the eastern border of the reserve GrabÃ ³wka and then along the eastern border of the forest to the road connecting the village GrabÃ ³wka with the village of WrÃ ³ble-Arciszewo; (d) from the north  in a straight line to the east to the river DÃ b below the village of Czarnowo DÃ b, then in a straight line to the east along the northern border of the village of Sanie DÃ b to the road linking the village Sanie DÃ b to the village KoÃ aki KoÃ cielne. The borders of this protection zone are as follows: (a) from the north  from the village KonowaÃ y along the municipal road to the intersection with the road Szosa Kruszewska, then the road Szosa Kruszewska along the southern border of the forest to the exit to the village Kruszewo; (b) from the west  across the village Kruszewo along the eastern border of the valley of the river Narew in a line of the village Waniewo to the border with the powiat wysokomazowiecki; (c) from the south  from the border with the powiat wysokomazowiecki along the west bank of the valley of the river Narew; (d) from the east  from the west bank of the valley of the river Narew in a straight line to Topilec-Kolonia, and then in a straight line to the village KonowaÃ y. The borders of this protection zone are as follows: (a) from the north  from the intersection of the road no. 63 with the road leading to the prison in Czerwony BÃ ³r, on a curve in the direction of the village Polki Teklin then above this village to the intersection with the river GaÃ  to the eastern border of the fish ponds around the village Poryte JabÃ oÃ ; (b) from the east  along the eastern border of the fish ponds around the village Poryte JabÃ oÃ  in the direction of the road connecting the village Poryte JabÃ oÃ  with the road no. 66, along the western border of this village in the direction of the road no. 63; (c) from the south  from the road no. 63 above the village of Stare Zakrzewo along the road linking this village with the village TabÃdz, then along the western and northern border of this village; (d) from the west  a straight line towards the north to the western border of the village of Bacze Mokre, then from the western border of the village of Bacze Mokre in a straight line to the north  east reaching to the road leading to the prison in Czerwony BÃ ³r, then along this road to the road no. 63. The borders of this protection zone are as follows: (a) from the north  from the border of the powiat wysokomazowiecki, along the watercourse Brok MaÃ y to the village Miodusy Litwa, along its south  west side; then from the border of the powiat zambrowski in the direction of the village Krajewo BiaÃ e, along the southern border of this village, then along the road in the direction of the village Stary SkarÃ ¼yn; (b) from the west  along the western border of the village Stary SkarÃ ¼yn to the intersection with the watercourse Brok MaÃ y, in the south  eastern direction below the village ZarÃby KrztÃki to the borders of the powiat zambrowski; (c) from the south  from the borders of the powiat zambrowski along the watercourse running towards the village Kaczyn Herbasy; (d) from the east  along the road running from the village Miodusy Litwa through the village Ã wiÃck Nowiny. The borders of this protection zone are as follows: (a) from the north  from the southern side of the village Kierzki in the eastern direction to the road no. 671 above the northern border of the village Czajki; (b) from the east  from the road no. 671 to the village of JabÃ onowo KÃ ty, then in a southern direction along the west bank of the river Awissa; then to the road IdÃ ºki Ã rednie  Kruszewo Brodowo from the western side of the village Kruszewo Brodowo; (c) from the south  from the road no. 671 in a line of the village of IdÃ ºki-Wykno along the road connecting the village SokoÃ y with the village JamioÃ ki-Godzieby; (d) from the west  from the village JamioÃ ki-Godzieby along the east bank of the river Ã lina to the village of JamioÃ ki Kowale, then to the north through the village StypuÃ ki borki to the road Kierzki  Czajki on the eastern side of the village Kierzki. The borders of this protection zone are as follows: (a) from the east  from the border of the town of Bielsk Podlaski, Adam Mickiewicz street, along the eastern outskirts of the town Bielsk Podlaski; (b) from the south  along the southern outskirts of the town Bielsk Podlaski to the village Piliki, including the village Piliki, and continued in a straight line to the road no. 66; (c) from the west  from the road no. 66 in the direction of the western outskirts of the village Augustowo, including the village Augustowo, from the village Augustowo in a straight line to the intersection of the railway and the local road no. 1575B; (d) from the north  from the intersection of the railway and the local road no. 1575B along the northern outskirts of the town Bielsk Podlaski to the border of the town of Bielsk Podlaski, Adam Mickiewicz street. 15 October 2016 Surveillance zone The area indicated below excluding the protection zone detailed above:  Ã omÃ ¼a district  Ã omÃ ¼a municipality;  Zambrowski district  ZambrÃ ³w town, ZambrÃ ³w and KoÃ aki KoÃ cielne municipalities;  Wysokomazowiecki district  municipalities of Kulesze KoÃ cielne, Wysokie Mazowieckie and the town of Wysokie Mazowieckie, Kobylin Borzymy, SokoÃ y and CzyÃ ¼ew;  BiaÃ ystok district  Choroszcz, TuroÃ Ã  KoÃ cielna and Ã apy municipalities;  Bielski district  Bielsk Podlaski town, Bielsk Podlaski and Orla municipalities. 15 October 2016